DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
 	2.	Claims 1, 3-10, and 12-15 are pending and under consideration.
Priority
3.  	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It is noted that the examiner has established a priority date of August 27, 2018 for claims 1, 3-10, and 12-15 of the instant application because the priority of the instantly claimed invention is based on the prior filed application KR10-2018-0041625 which is written in Korean.  The prior filed applications have not been translated and the Examiner is unable to determine the information in the document.
If applicant disagrees with any rejection set forth in this action based on examiner's establishment of a priority date of August 27, 2018 for claims 1, 3-10, and 12-15 applicant is invited to submit a proper translation of the priority document and to point to page and line where support can be found establishing an earlier priority date. If Applicants choose to file a translation, then the translation must be filed together with a statement that the translation of the 
Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0053233 (Lorens et al. March 18. 2004), “Lorens” for the reasons of record.
	Lorens teaches SEQ ID NO: 485 which consists of the claimed SEQ ID NO: 1.   See Appendix.
	Lorens teaches modulating angiogenesis and treating cancer by administering SEQ ID NO: 485.  See claim 33 and ¶¶ 0004, 0078, 0080, 0236, and 0237 and 0239-0247.
	Lorens teaches transducing cells with retroviral vector expressing the proteins of the invention for administration in pharmaceutical compositions for the treatment methods.  See ¶¶ 0023, 0141, and 0239-0248.
	It is noted that, given the indefiniteness of the claims, a “cancer killer cell” is interpreted to encompass any cell type.
	 Lorens teaches that the proteins are recombinant.  See ¶¶ 0171 and 0174 and claim 17.
It is noted that the recitation of “A recombinant protein for treating cancer . . . which is loaded in a cancer killer cell to improve cytotoxic activity of the cancer killer cell” in claim 1 and “A pharmaceutical composition for treating cancer” in claims 9 and 10 are only suggestive of an intended use that does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
With regard to claims 1 and 4-6 because SEQ ID NO: 485 meets the structural limitations of the instant claims, thus it is necessarily also meets the functional limitations claimed. 




8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (J. Cell Biology 209(1): 143-162, IDS), “Na” for the reasons of record. 
Na teaches expression of full length human TAGLN2 clone in T cells with retroviral vectors to enhance T-cell function.  See abstract and p. 158-cDNA constructs. 
Human TAGLN2 consists of SEQ ID NO: 1. See Appendix 
It is noted that, given the indefiniteness of the claims, a “cancer killer cell” is interpreted to encompass any cell type.
It is noted that the recitation of “A recombinant protein for treating cancer . . . which is loaded in a cancer killer cell to improve cytotoxic activity of the cancer killer cell” in claim 1 and “A pharmaceutical composition for treating cancer” in claims 9 and 10 are only suggestive of an intended use that does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
With regard to claims 1 and 4-6 because TAGLN2 meets the structural limitations of the instant claims, thus it is necessarily also meets the functional limitations claimed. 

Response to Arguments
6.	Applicant argues that claim 7 is amended to call for “the cancer killer cell being a tumor-infiltrated T lymphocyte, T cell, or a natural killer cell including a chimeric antigen receptor, wherein the recombinant protein is further fused with a protein transduction domain (PTD).” Claim 9 is amended to call for “a protein transduction domain (PTD) consisting of an amino acid sequence of SEQ ID NO: 2.” Claim 10 depends from claim 9. Neither Lorens nor Na disclose this feature. Accordingly, claims 7-10 are now allowable under 35 U.S.C. 102(a)(1),

Applicant’s arguments have been considered and have been found to be partially persuasive.  The rejections of claims 7, 9, and 10 are withdrawn in view of Applicant’s amendment.  However, claim 8 is drawn to loading the cancer kill cells by: i) transduction of a polynucleotide encoding the recombinant protein consisting of the amino acid sequence of SEQ ID NO: 1 by retrovirus.  Thus the loading step of claim 8 does not include the PTD of SEQ ID NO: 2. Thus the rejections are maintained for the reasons of record because claim 8 not include 
New Grounds of Rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is drawn to a recombinant protein-loaded cancer killer cell, wherein the cancer killer cell comprises the recombinant protein of claim 1, the cancer killer cell being a tumor-infiltrated T lymphocyte, T cell, or a natural killer cell including a chimeric antigen receptor, wherein the recombinant protein is further fused with a protein transduction domain (PTD) consisting of an amino acid sequence of SEQ ID NO: 2. Claim 8 is drawn to loading the cancer kill cells of claim 7 by: i) transduction of a polynucleotide encoding the recombinant protein consisting of the amino acid sequence of SEQ ID NO:1 by retrovirus.  Thus claim 8 does not include the PTD of SEQ ID NO: 2 of claim 7 and fails to include all the limitations of the claim upon which it depends 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (J Leukocyte Biology May 11, 2018), “Jo” in view of Schwarze et al. (Science Sep. 3, 1999, 285: 1569-1572), “Schwarze”.
	Jo teaches transgelin-2 is a small 22-kDa actin-binding protein implicated in actin dynamics, which stabilizes actin structures and participates in actin-associated signaling pathways.  Jo teaches transgelin-2 could be a suitable candidate to potentiate the antitumor response of cytotoxic T cells by compensating for the lack of co-stimulation in tumor microenvironment.  See abstract. 
	Jo teaches human transgelin-2 in transcribed from the TAGLN2 gene. See p. 904-left column.  Human TAGLN2 consists of SEQ ID NO: 1. See Appendix.
	Jo teaches that that retroviral transduction of transgelin-2 in adoptively transferred cytotoxic T lymphocytes (CTLs) largely enhanced its antitumor activity in an LFA-1/ICAM-1-dependent manner, targeting ICAM-1-expressed tumor tissues, both in vitro and in vivo.  Jo teaches that the internalization of recombinant transgelin-2 fused with a protein transduction domain showed similar efficacy to viral transduction of transgelin-2 in the same study, thereby indicating the feasibility of recombinant transgelin-2 peptide as an active adjuvant in cell-based immunotherapies, including tumor-specific TILs or CAR-engineered killer cells. 
	With regard to claims 1 and 4-6 because TAGLN2 meets the structural limitations of the instant claims, thus it is necessarily also meets the functional limitations claimed. 
	Jo teaches as set forth above, but does not teach the PTD consisting of SEQ ID NO: 2.
	Schwarze teaches delivery of -galactosidase to all tissues of the mouse by fusing it with the TAT protein transduction domain, YGRKKRRQRRR. See abstract, Figures 1-4, and p.1572-middle column. 

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Jo and Schwarze and fuse the TAT protein transduction domain, YGRKKRRQRRR, to TAGLN2 because Jo teaches that that retroviral transduction of transgelin-2 in adoptively transferred CTLs largely enhanced its antitumor activity in an LFA-1/ICAM-1-dependent manner, targeting ICAM-1-expressed tumor tissues, both in vitro and in vivo, Jo teaches that the internalization of recombinant transgelin-2 fused with a protein transduction domain showed similar efficacy to viral transduction of transgelin-2 in the same study and Schwarze teaches delivery of -galactosidase to all tissues of the mouse by fusing it with the TAT protein transduction domain, which opens new possibilities for vaccines and protein therapies.  Thus one would have been motivated to fuse the TAT protein transduction domain, YGRKKRRQRRR, to TAGLN2 to transduce CTLs for the pharmaceutical treatment of cancer.  

Conclusion
9.	All other objections and rejections recited in the Office Action of August 03, 2020 are withdrawn in view of Applicant’s amendments and arguments. .
10.	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        




SEQ ID NO: 1 alignment
RESULT 1
US-10-231-956A-485
; Sequence 485, Application US/10231956A
; Publication No. US20040053233A1
; GENERAL INFORMATION:
;  APPLICANT: Lorens, James B.
;  APPLICANT:  Xu, Weiduan
;  APPLICANT:  Bogenberger, Jakob
;  APPLICANT:  Holland, Sacha
;  APPLICANT:  Rigel Pharmaceuticals, Incorporated
;  TITLE OF INVENTION: Modulators of Angiogenesis
;  FILE REFERENCE: 021044-004100US
;  CURRENT APPLICATION NUMBER: US/10/231,956A
;  CURRENT FILING DATE:  2001-08-30
;  NUMBER OF SEQ ID NOS: 522
;  SOFTWARE: FastSEQ for Windows Version 3.0
; SEQ ID NO 485
;   LENGTH: 199
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-231-956A-485

  Query Match             100.0%;  Score 1052;  DB 4;  Length 199;
  Best Local Similarity   100.0%;  
  Matches  199;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MANRGPAYGLSREVQQKIEKQYDADLEQILIQWITTQCRKDVGRPQPGRENFQNWLKDGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MANRGPAYGLSREVQQKIEKQYDADLEQILIQWITTQCRKDVGRPQPGRENFQNWLKDGT 60

Qy         61 VLCELINALYPEGQAPVKKIQASTMAFKQMEQISQFLQAAERYGINTTDIFQTVDLWEGK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VLCELINALYPEGQAPVKKIQASTMAFKQMEQISQFLQAAERYGINTTDIFQTVDLWEGK 120

Qy        121 NMACVQRTLMNLGGLAVARDDGLFSGDPNWFPKKSKENPRNFSDNQLQEGKNVIGLQMGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NMACVQRTLMNLGGLAVARDDGLFSGDPNWFPKKSKENPRNFSDNQLQEGKNVIGLQMGT 180

Qy        181 NRGASQAGMTGYGMPRQIL 199
              |||||||||||||||||||
Db        181 NRGASQAGMTGYGMPRQIL 199